Citation Nr: 0415480	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  01-06 914A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Robert A. Friedman and Wayne 
Simoneaux, Attorneys at Law


ATTORNEY FOR THE BOARD

Benjamin Tuite, Law Clerk


INTRODUCTION

The veteran had active service from June 1968 to May 1970.  



This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  


REMAND

The veteran contends that he has PTSD due to his service in 
Vietnam. He claimed various Vietnam service stressors, which 
have not been verified.  The United States Services Center 
for Research of Unit Records (USASCRUR) should be contacted 
for the purpose of verifying the veteran's alleged service 
stressors.  Additionally, the veteran should be scheduled for 
a VA examination for the purpose of determining whether he 
currently has PTSD due to a service stressor, or whether his 
PTSD was a pre-existing condition that was aggravated by 
service.  

Also, the Board notes that in June 2001, the RO mailed the 
veteran a VCAA letter. The letter did not explain what 
evidence was necessary to substantiate a claim of service 
connection for PTSD. The criteria to substantiate a claim of 
service connection for PTSD are different from a general 
claim of service connection.  The veteran must therefore be 
given an appropriate VCAA letter pertaining to the claim of 
service connection for PTSD.

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  With respect to the claim of service 
connection for PTSD, the RO should send 
the veteran and his representative a 
letter explaining the VCAA, to include 
the duty to assist and notice provisions 
contained therein.  Among other things, 
the letter should explain, what, if any, 
information (medical or lay evidence) not 
previously provided to the Secretary is 
necessary to substantiate the claim of 
service connection for PTSD.  The letter 
should also specifically inform the 
veteran and his representative of which 
portion of the evidence is to be provided 
by the veteran and which part, if any, 
the RO will attempt to obtain on his 
behalf.  The letter should also inform 
the veteran that he may submit any 
pertinent evidence in support of his 
claim.

2.  The RO should contact the veteran and 
give him an opportunity to submit 
detailed information regarding each of 
his claimed service stressors.  This 
information should include the date of 
the event, location of the incident, full 
names of casualties, unit designations to 
the squadron level and information 
pertaining to any other units involved.

3.  The RO should contact the United 
States Armed Services Center for Research 
of Unit Records (USASCRUR) and inform 
them that the veteran was in Vietnam from 
April 1969 to May 1970 and was with Co. 
C, 41st Sig. Bn., USARPAC - Vietnam, and 
the 542nd Sig. Co., USARPAC - Vietnam.  
Ask them to provide any available 
information which might corroborate the 
veteran's alleged in-service stressors.  
If the veteran submits additional 
information regarding his service 
stressors, it should be forwarded to 
USASCRUR.  The summary of the alleged 
stressors is as follows:

(A)	That during his time in Vietnam, 
he engaged in combat with the 
enemy.

(B)	That during his time in Vietnam, 
he recovered bodies and body 
parts and placed them in body 
bags.  

4.  If referral to USASCRUR, or other 
pertinent sources is to no avail, the RO 
should advise the veteran to submit 
alternate forms of evidence to support 
his claim of service connection for PTSD.  
All attempts to obtain records should be 
documented in the claims folder.

5.  The RO should schedule the veteran 
for a VA psychiatric examination.  Based 
on examination findings, historical 
records, and medical principles, the 
physician should give a medical opinion, 
with full rationale, as to whether the 
veteran currently has PTSD under DSM IV 
due to verified service stressors.  If 
the examiner notes the presence of any 
coexistent psychiatric disability, an 
opinion should be provided as to whether 
such psychiatric disability is causally 
related to service.

6.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review this 
claim.  The RO must provide adequate 
reasons and bases for its determinations, 
addressing all issues and concerns that 
were noted in this REMAND.

7.  If the disposition of the claim 
remains unfavorable, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford them the 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	K.  Osborne
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



